Case 2:18-cv-00295-JRG Document 204 Filed 01/18/20 Page 1 of 23 PageID #: 4018




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

SAS INSTITUTE INC.,

       Plaintiff,

v.
                                                     Civil Action No. 2:18-CV-00295-JRG
WORLD PROGRAMMING LIMITED;
LUMINEX SOFTWARE, INC.; YUM!
BRANDS, INC.; PIZZA HUT, INC.; and                          Jury Trial Demanded
SHAW INDUSTRIES GROUP, INC.,

       Defendants.


     PARTIES JOINT CLAIM CONSTRUCTION CHART PURSUANT TO P.R. 4-5(d)



       Plaintiff SAS Institute, Inc. (“Plaintiff’) and Defendants World Programming Limited;

Yum! Brands, Inc. (“Yum!”); and Pizza Hut, Inc. (“Pizza Hut”); (collectively, “Patent

Defendants”) (Plaintiff and Patent Defendants together, “Parties”) hereby submit their Joint

Claim Construction Chart pursuant to P. R. 4-5(d).




                                               1
                     Case 2:18-cv-00295-JRG Document 204 Filed 01/18/20 Page 2 of 23 PageID #: 4019




I.       U.S. PATENT NO. 7,170,519 (THE “’519 PATENT”)

         A.       “graph style data item” (claims 1, 5, 12, 14, 15, 16, 17, 18, 20, 21, 22, 25, 40, 41, 42, 43, 44, 45, 56)

 Disputed Term/Phrase and Claim(s)                           Plaintiff’s Proposed           Defendants’                    Court’s Construction
                                                             Construction                   Proposed
                                                                                            Construction
 1. A computer-implemented method for                        Plain and ordinary             A data item which
 generating data graphical displays,                         meaning.                       exists substantially
 comprising the steps of:                                                                   independent of the
 receiving data to be displayed in a non-textual             Alternatively:                 application generating
 format, said received data being indicative of              “Graph styles” define          the data and the
 a plurality of variables;                                   the display                    application generating
 retrieving graph style data items from a data               characteristics of             the graphical output.
 file,                                                       data. 1
 said graph style data items containing                                                     Alternatively:
 display characteristics to be used in                                                      a data item that defines
 displaying the data in a non-textual format;                                               the display
 and                                                                                        characteristics of data
                                                                                            and exists substantially
                                                                                            independent of the

         1
           SAS contends that this alternative construction is fully supported by its opening claim construction brief at pp. 6-8; moreover, it is verbatim the same
as the added language in Defendants’ alternative proposed construction for “graph style data item.”
          Defendants Pizza Hut, Yum!, and World Programming’s Position: At 4:40pm CST on the deadline to file this joint claim construction chart pursuant to
P.R. 4-5(d), SAS Institute disclosed a new claim construction corresponding to a new claim term: (i) “Graph styles”: define the display characteristics of data.
At 4:40pm CST on the deadline to file this joint claim construction chart, SAS Institute also disclosed two new claim constructions for terms that SAS Institute
previously briefed to the Court as no construction necessary. SAS Institute’s two new constructions were: (ii) “a superset of the SQL standard”: To be a
superset of the SQL standard, a database system’s query language format must be capable of processing all standard SQL queries, plus possibly other; and (iii)
“native” / “non-native”: A “non-native” database system is one that uses a different query syntax from the “native” database system. The day before the
deadline to file this joint claim construction chart, SAS Institute also disclosed the following new construction: (iv) “data model”: A set of attributes related to
the run of a data mining application. Defendants object to these proposed constructions as untimely because they were not disclosed as proposed constructions, or
alternative constructions, in SAS Institute’s claim construction brief. Defendants have not had an opportunity to submit any responsive briefing concerning these
new terms and new constructions. Defendants object to SAS Institute’s extremely untimely claim construction disclosures.

                                                                                 2
                     Case 2:18-cv-00295-JRG Document 204 Filed 01/18/20 Page 3 of 23 PageID #: 4020




 Disputed Term/Phrase and Claim(s)                         Plaintiff’s Proposed           Defendants’                    Court’s Construction
                                                           Construction                   Proposed
                                                                                          Construction
 accessing of the graph style data items in                                               application generating
 order to display non-textual formatted output                                            the data
 based upon the graph style data items;                                                   and the application
 said graph style data items containing graph                                             generating the
 style metadata that have descriptors                                                     graphical output. 2
 specifying what statistical roles different data
 variables have within the data;
 wherein the specified statistical roles are used
 to define display characteristics for the data;
 wherein the data is displayed in a non-textual
 format in accordance with the graph style
 data items and the graph style metadata.


        B.       “graph style data structure” (claims 34, 56, 58)

 Disputed Term/Phrase and Claim(s)                         Plaintiff’s Proposed           Defendants’ Proposed           Court’s Construction
                                                           Construction                   Construction
 34. A computer-implemented apparatus for                  Plain and ordinary             A structure that uses a
 generating data graphical displays based upon             meaning.                       metadata approach
 data, comprising:                                                                        whose abstraction is at
 a graph generator module that receives data to Alternatively:                            a level above the
 be displayed in a non-textual format, said       “Graph styles” define                   particular type of
 received data being indicative of a plurality of the display                             graphic used to display
 variables;                                                                               the data.

                                                                                          Alternatively:

        2
           To the extent Defendants’ contends that it is improper for alternative proposed constructions to have been introduced during claim construction
briefing, SAS likewise objects to Defendants’ alternative proposed constructions.

                                                                                3
                     Case 2:18-cv-00295-JRG Document 204 Filed 01/18/20 Page 4 of 23 PageID #: 4021




 Disputed Term/Phrase and Claim(s)                           Plaintiff’s Proposed           Defendants’ Proposed            Court’s Construction
                                                             Construction                   Construction
 graph styles data structure that defines                    characteristics of data.       a structure that (i)
                                                             3
 display characteristics to be used in                                                      uses a metadata
 displaying the data in a non-textual format,                                               approach whose
 said graph style data structure containing                                                 abstraction is at a level
 graph style metadata that defines display                                                  above the particular
 characteristics for data through the metadata                                              type of graphic used
 associating at least two of the variables with                                             to display the data and
 statistical roles;                                                                         (ii) contains graph
 said graph generator module having data                                                    styles format data and
 access to the graph style data structure,                                                  graph styles metadata.
 said graph generator module generating at
 least one graphical output based upon the
 received data, said graphical output being
 generated in accordance with the defined data
 characteristics of the graph styles data
 structure.



         C.       “graph style metadata” (claims 1, 6, 18, 33, 34, 37, 46, 58)

 Disputed Term/Phrase and Claim(s)                           Plaintiff’s Proposed           Defendants’ Proposed            Court’s Construction
                                                             Construction                   Construction
 1. A computer-implemented method for                        Plain and ordinary             Metadata that is at a
 generating data graphical displays,                         meaning.                       level above the
 comprising the steps of:                                                                   particular type of
                                                             Alternatively:                 graphic used to display
                                                                                            the data and is used

         3
           SAS contends that this alternative construction is fully supported by its opening claim construction brief at pp. 6-8; moreover, it is verbatim the same
as the added language in Defendants’ alternative proposed construction for “graph style data item.”

                                                                                 4
                     Case 2:18-cv-00295-JRG Document 204 Filed 01/18/20 Page 5 of 23 PageID #: 4022




 Disputed Term/Phrase and Claim(s)                Plaintiff’s Proposed                      Defendants’ Proposed            Court’s Construction
                                                  Construction                              Construction
 receiving data to be displayed in a non-textual “Graph styles” define                      independent of the
 format, said received data being indicative of the display                                 graphic type used to
 a plurality of variables;                        characteristics of data.                  depict the data.
                                                  4
 retrieving graph style data items from a data
 file,
 said graph style data items containing display
 characteristics to be used in displaying the
 data in a non-textual format; and
 accessing of the graph style data items in
 order to display non-textual formatted output
 based upon the graph style data items;
 said graph style data items containing graph
 style metadata that have descriptors
 specifying what statistical roles different data
 variables have within the data;
 wherein the specified statistical roles are used
 to define display characteristics for the data;
 wherein the data is displayed in a non-textual
 format in accordance with the graph style data
 items and the graph style metadata.




         4
           SAS contends that this alternative construction is fully supported by its opening claim construction brief at pp. 6-8; moreover, it is verbatim the same
as the added language in Defendants’ alternative proposed construction for “graph style data item.”

                                                                                 5
                 Case 2:18-cv-00295-JRG Document 204 Filed 01/18/20 Page 6 of 23 PageID #: 4023




      D.      “non-textual format” / “non-textual formatted output” (claims 1, 2, 5, 6, 7, 8, 9, 12, 14, 15, 16, 17, 33, 34, 37, 38,
              39, 40, 41, 42, 43, 44, 45, 58)

Disputed Term/Phrase and Claim(s)                  Plaintiff’s Proposed   Defendants’ Proposed      Court’s Construction
                                                   Construction           Construction
1. A computer-implemented method for               Plain and ordinary     Indefinite.
generating data graphical displays,                meaning.
comprising the steps of:
receiving data to be displayed in a non-
textual format, said received data being
indicative of a plurality of variables;
retrieving graph style data items from a data
file,
said graph style data items containing display
characteristics to be used in displaying the
data in a non-textual format; and
accessing of the graph style data items in
order to display non-textual formatted
output based upon the graph style data items;
said graph style data items containing graph
style metadata that have descriptors
specifying what statistical roles different data
variables have within the data;
wherein the specified statistical roles are used
to define display characteristics for the data;
wherein the data is displayed in a non-textual
format in accordance with the graph style
data items and the graph style metadata.




                                                                  6
                   Case 2:18-cv-00295-JRG Document 204 Filed 01/18/20 Page 7 of 23 PageID #: 4024




     E.         “wherein the graph style metadata identifies a data variable as having a category role and identifies another
                data variable as having a response role, said category role and said response role being used by in different
                output non-textual formats” (claim 37)

Disputed Term/Phrase and Claim(s)                          Plaintiff’s Proposed           Defendants’ Proposed             Court’s Construction
                                                           Construction                   Construction
37. The apparatus of claim 34 wherein the                  Wherein the graph              Indefinite.
graph style metadata identifies a data                     style metadata
variable as having a category role and                     identifies a data
identifies another data variable as having a               variable as having a
response role, said category role and said                 category role and
response role being used by in different                   identifies another data
output non-textual formats.                                variable as having a
                                                           response role, said
                                                           category role and said
                                                           response role being
                                                           used to generate
                                                           different output non-
                                                           textual formats

                                                           Alternatively:
                                                           Interpret to remove
                                                           extraneous word “in”
                                                           so that claim reads
                                                           “…being used by
                                                           different output non-
                                                           textual formats.” 5




     5
         SAS contends that this alternative construction is fully supported by its opening claim construction brief at p. 15.

                                                                                7
               Case 2:18-cv-00295-JRG Document 204 Filed 01/18/20 Page 8 of 23 PageID #: 4025




     F.     “the graph generator module” (claims 34, 52, 53, 58)

Disputed Term/Phrase and Claim(s)            Plaintiff’s Proposed   Defendants’ Proposed       Court’s Construction
                                             Construction           Construction
34. A computer-implemented apparatus for     Plain and ordinary     Indefinite.
generating data graphical displays based uponmeaning.
data, comprising:                                                   35 U.S.C. § 112 ¶6
a graph generator module that receives data 35 U.S.C. § 112 ¶6      applies.
to be displayed in a non-textual format, said    does not apply.
received data being indicative of a plurality of                    Function(s): receives
variables;                                                          data to be displayed in
graph styles data structure that defines display                    a non-textual format;
characteristics to be used in displaying the                        having data access to
data in a non-textual format,                                       the graph style data
said graph style data structure containing                          structure; generating at
graph style metadata that defines display                           least one graphical
characteristics for data through the metadata                       output based upon the
associating at least two of the variables with                      received data
statistical roles;
said graph generator module having data                             Structure: none.
access to the graph style data structure,
said graph generator module generating at
least one graphical output based upon the
received data, said graphical output being
generated in accordance with the defined data
characteristics of the graph styles data
structure.




                                                             8
                     Case 2:18-cv-00295-JRG Document 204 Filed 01/18/20 Page 9 of 23 PageID #: 4026




II.      U.S. PATENT NO. 7,447,686 (THE “’686 PATENT”)

         A.       “a superset of the SQL standard” (claims 27, 28)

 Disputed Term/Phrase and Claim(s)                                Plaintiff’s               Defendants’ Proposed            Court’s Construction
                                                                  Proposed                  Construction
                                                                  Construction
 27. The method of claim 26 wherein the first                     Plain and ordinary        A set that includes all
 database system's query language format utilizes                 meaning.                  of the SQL standard
 a superset of the SQL standard.                                                            and additional elements
                                                                  Alternatively:            not in the SQL
 28. The method of claim 26 wherein the second                    To be a superset of       standard.
 database system's query language format utilizes                 the SQL standard,
 a superset of the SQL standard.                                  a database
                                                                  system’s query
                                                                  language format
                                                                  must be capable of
                                                                  processing all
                                                                  standard SQL
                                                                  queries, plus
                                                                  possibly others. 6




         6
            SAS contends that this alternative construction is fully supported by its opening claim construction brief at pp. 17-18 and its reply claim construction
brief at p.7.

                                                                                  9
                Case 2:18-cv-00295-JRG Document 204 Filed 01/18/20 Page 10 of 23 PageID #: 4027




      B.     “wherein the first component software object is associated with a first method to textualize” / “wherein a first
             software driver textualizes through a second method” / “wherein a second software driver textualizes through a
             third method” (claim 1)

Disputed Term/Phrase and Claim(s)                     Plaintiff’s          Defendants’        Court’s Construction
                                                      Proposed             Proposed
                                                      Construction         Construction
1. A computer-implemented method for handling         Plain and ordinary   Indefinite.
a database statement from a first database system,    meaning.
comprising the steps of:
receiving a first fourth-generation language
database statement from the first database system,
wherein the first database statement is formatted
according to the first database system's query
language format;
accessing database functional language difference
data, wherein the database functional language
difference data indicates a format that contains at
least one database functional statement difference
from the first database system's query language
format;
generating a second fourth-generation language
database statement that is used within a second
database system, wherein the second database
statement is generated based upon the first
database statement and upon the accessed
database functional language difference data,
wherein the second database statement is
compatible with the second database system's
query language format;
wherein a tree representative of the syntax of the
database language used within the first database
system and of metadata associated with the first

                                                                  10
                Case 2:18-cv-00295-JRG Document 204 Filed 01/18/20 Page 11 of 23 PageID #: 4028




Disputed Term/Phrase and Claim(s)                     Plaintiff’s    Defendants’    Court’s Construction
                                                      Proposed       Proposed
                                                      Construction   Construction
database system is used in generating the second
database statement
wherein the tree contains logical pieces parsed
from the first fourth-generation language
database statement;
using a plurality of component software objects
to textualize the logical pieces contained in the
tree, wherein textualizing a logical piece includes
generating fourth-generation database language
text;
wherein a first component software object is
associated with a first logical piece contained in
the tree;
wherein the first component software object is
associated with a first method to textualize,
into fourth-generation database language text, the
first component software object's associated
logical piece that is contained in the tree;
using a plurality of software drivers to textualize
logical pieces into fourth-generation database
language text;
wherein a first software driver textualizes
through a second method a logical piece into
fourth-generation database language text that is
compatible with the second database system's
query language format;
wherein a second software driver textualizes
through a third method a logical piece into
fourth-generation database language text that is


                                                                11
                Case 2:18-cv-00295-JRG Document 204 Filed 01/18/20 Page 12 of 23 PageID #: 4029




 Disputed Term/Phrase and Claim(s)                    Plaintiff’s            Defendants’               Court’s Construction
                                                      Proposed               Proposed
                                                      Construction           Construction
 compatible with a third database system's query
 language format;
 switching association of the first component
 software object from the first method to the
 second method for fourth-generation database
 language textualization:
 wherein because of the switching of the
 association of the first component software
 object, the first component software object
 textualizes fourth-generation database language
 text that is compatible with the second database
 system's query language format and that is not
 compatible with the first database system's query
 language format.


III.   U.S. PATENT NO. 8,498,996 (THE “’996 PATENT”)

       A.     “native” / “non-native” (claims 1, 2, 3, 5, 6, 7, 9, 10, 12-14, 19, 20, 21, 23, 24, 25, 27, 28, 30-32, 37, 38, 39, 41, 42,
              43, 45, 46, 48-50)

 Disputed Term/Phrase and Claim(s)                    Plaintiff’s            Defendants’               Court’s Construction
                                                      Proposed               Proposed
                                                      Construction           Construction
 1. A computer-implemented method for                 Plain and ordinary     Indefinite.
 processing a query, comprising:                      meaning.
 receiving a native syntax query requesting data
 stored in a non-native database that uses a non-     Alternatively:
 native syntax, wherein the query is received at an   A “non-native”
 application that is separate from the non-native     database system is

                                                                   12
                   Case 2:18-cv-00295-JRG Document 204 Filed 01/18/20 Page 13 of 23 PageID #: 4030




Disputed Term/Phrase and Claim(s)                    Plaintiff’s                            Defendants’                    Court’s Construction
                                                     Proposed                               Proposed
                                                     Construction                           Construction
database, wherein the query requests that the data one that uses a
be retrieved from the non-native database,           different query
wherein the query requests that a processing         syntax from the
operation be performed on the requested data by      “native” database
the application, wherein the query includes one or system. 7
more expressions, and wherein one or more of the
expressions includes one or more functions;
parsing the native syntax query, wherein parsing
includes identifying a function within an
expression that cannot be processed by the non-
native database, wherein the function specifies
the processing operation to be performed on the
requested data by the application, wherein a
plurality of labels are associated with the function
and the expression, and wherein labels include
constant labels and format labels;
analyzing the function and the expression to
determine a context of the function within the
expression, wherein the context describes how
the function is used within the expression;
generating, using one or more data processors, a
final expression query by obtaining a control
string from an internal table for each of the
plurality of labels associated with the function
and the expression, wherein label modifiers are
applied to format labels;
transforming the native syntax query into an
equivalent non-native syntax query, wherein

      7
          SAS contends that this alternative construction is fully supported by its opening claim construction brief at pp. 22-23.

                                                                                13
                 Case 2:18-cv-00295-JRG Document 204 Filed 01/18/20 Page 14 of 23 PageID #: 4031




 Disputed Term/Phrase and Claim(s)                       Plaintiff’s          Defendants’               Court’s Construction
                                                         Proposed             Proposed
                                                         Construction         Construction
 transforming includes parsing and inserting the
 final expression query into the equivalent non-
 native syntax query using the function, the
 expression, and the context to translate the
 function and the expression into multiple
 functions and multiple expressions that are
 configured for processing by a non-native
 database system;
 transmitting the equivalent non-native syntax
 query to a non-native database system to
 generate results and to perform the processing
 operation on the generated results;
 receiving processed results from the non-native
 database system; and
 transmitting the processed results to a client
 application.




IV.    U.S. PATENT NO. 6,920,458 (THE “’458 PATENT”)

       A.      “data model” (claims 1-6, 11, 24, 25, 28, 61, 63, 64, 65, 66, 67, 68, 72, 85, 86, 89)

 Disputed Term/Phrase and Claim(s)                       Plaintiff’s          Defendants’               Court’s Construction
                                                         Proposed             Proposed
                                                         Construction         Construction
 1. A model repository system, comprising:               Plain and ordinary   A set of attributes
 a data store for storing a plurality of data records;   meaning.             related to the run of a

                                                                     14
                     Case 2:18-cv-00295-JRG Document 204 Filed 01/18/20 Page 15 of 23 PageID #: 4032




 Disputed Term/Phrase and Claim(s)                                 Plaintiff’s                 Defendants’              Court’s Construction
                                                                   Proposed                    Proposed
                                                                   Construction                Construction
 a data mining application for analyzing the data                                              data mining
 records and for generating a plurality of data                    Alternatively:              application, including
 models; and                                                       A set of attributes         the name and location
 a model repository for storing the generated data                 related to the run of       of the data set that was
 models, wherein the model repository includes                     a data mining               analyzed and the
 one or more index structures containing a                         application. 8              resulting analysis.
 plurality of attributes associated with the data
 models;
 wherein the data models are predictive data
 models;
 wherein the predictive data models are the
 entities being indexed by the one or more index
 structures such that the attributes of the predictive
 data models are stored within the one or more
 indexes;
 a model repository facility for exporting the
 generated data models to the model repository;
 at least three configuration files stored in the
 model repository, wherein a first configuration
 file stores information that is used by the model
 repository facility in exporting the generated data
 models to the model repository, and second and
 third configuration files store information that is
 used by the model repository system in building
 the main index in the model repository from
 attributes supplied by human end users and from
 the data mining application.

         8
           SAS contends that this alternative construction is fully supported by its reply claim construction brief at pp. 8-9, in which it indicated that it did not
dispute this portion of Defendants’ proposed construction.

                                                                                   15
                Case 2:18-cv-00295-JRG Document 204 Filed 01/18/20 Page 16 of 23 PageID #: 4033




Disputed Term/Phrase and Claim(s)                       Plaintiff’s          Defendants’               Court’s Construction
                                                        Proposed             Proposed
                                                        Construction         Construction



      B.       “index structure” (claims 1, 4, 5, 11, 15, 26, 27, 28, 61, 65, 66, 68, 72, 76, 87, 88, 89)

Disputed Term/Phrase and Claim(s)                       Plaintiff’s          Defendants’            Court’s Construction
                                                        Proposed             Proposed
                                                        Construction         Construction
1. A model repository system, comprising:               Plain and ordinary   A pre-determined
a data store for storing a plurality of data records;   meaning.             structure within the
a data mining application for analyzing the data                             model repository for
records and for generating a plurality of data                               storing and indexing
models; and                                                                  the generated data
a model repository for storing the generated data                            models to allow search
models, wherein the model repository includes                                and retrieval of the
one or more index structures containing a                                    generated data models.
plurality of attributes associated with the data
models;
wherein the data models are predictive data
models;
wherein the predictive data models are the
entities being indexed by the one or more index
structures such that the attributes of the
predictive data models are stored within the one
or more indexes;
a model repository facility for exporting the
generated data models to the model repository;
at least three configuration files stored in the
model repository, wherein a first configuration
file stores information that is used by the model

                                                                    16
                Case 2:18-cv-00295-JRG Document 204 Filed 01/18/20 Page 17 of 23 PageID #: 4034




Disputed Term/Phrase and Claim(s)                     Plaintiff’s    Defendants’    Court’s Construction
                                                      Proposed       Proposed
                                                      Construction   Construction
repository facility in exporting the generated data
models to the model repository, and second and
third configuration files store information that is
used by the model repository system in building
the main index in the model repository from
attributes supplied by human end users and from
the data mining application.




                                                                17
               Case 2:18-cv-00295-JRG Document 204 Filed 01/18/20 Page 18 of 23 PageID #: 4035




      C.     “model repository facility” (claims 1, 3, 61, 64), (claims 27, 88), and (claims 9, 70)

Disputed Term/Phrase and Claim(s)                   Plaintiff’s            Defendants’                Court’s Construction
                                                    Proposed               Proposed
                                                    Construction           Construction
1. A model repository system, comprising:           Plain and ordinary     35 U.S.C § 112 ¶6
a data store for storing a plurality of data records;
                                                    meaning.               applies.
a data mining application for analyzing the data
records and for generating a plurality of data        35 U.S.C. § 112 ¶6   Function: exporting
models; and                                           does not apply.      the generated data
a model repository for storing the generated data                          models to the model
models, wherein the model repository includes                              repository
one or more index structures containing a
plurality of attributes associated with the data                           Structure: Steps 112
models;                                                                    through 141 of Figs
wherein the data models are predictive data                                7A through 7C
models;
wherein the predictive data models are the
entities being indexed by the one or more index
structures such that the attributes of the predictive
data models are stored within the one or more
indexes;
a model repository facility for exporting the
generated data models to the model repository;
at least three configuration files stored in the
model repository, wherein a first configuration
file stores information that is used by the model
repository facility in exporting the generated
data models to the model repository, and second
and third configuration files store information
that is used by the model repository system in
building the main index in the model repository



                                                                 18
                Case 2:18-cv-00295-JRG Document 204 Filed 01/18/20 Page 19 of 23 PageID #: 4036




Disputed Term/Phrase and Claim(s)                  Plaintiff’s          Defendants’               Court’s Construction
                                                   Proposed             Proposed
                                                   Construction         Construction
from attributes supplied by human end users and
from the data mining application.

27. The model repository system of claim 1,        Plain and ordinary   35 U.S.C § 112 ¶6
wherein the model repository facility builds the   meaning.             applies.
index structures stored in the model repository
after one or more selected models have been        35 U.S.C. § 112 ¶6   Function: building the
exported to the model repository.                  does not apply.      index structures stored
                                                                        in the model
                                                                        repository

                                                                        Structure: Figs 8A
                                                                        through 8C

9. The model repository system of claim 1,         Plain and ordinary   No additional
wherein the model repository facility is           meaning.             construction.
integrated into the data mining application.
                                                   35 U.S.C. § 112 ¶6
                                                   does not apply.




                                                               19
Case 2:18-cv-00295-JRG Document 204 Filed 01/18/20 Page 20 of 23 PageID #: 4037




  Date: January 18, 2020           __/s/ Christian E Mammen___________________

                                   Pressly M. Millen (admitted pro hac vice)
                                   Raymond M. Bennett (admitted pro hac vice)
                                   WOMBLE BOND DICKINSON (US) LLP
                                   555 Fayetteville Street, Suite 1100
                                   Raleigh, NC 27601
                                   Telephone: 919-755-2135
                                   Press.Millen@wbd-us.com
                                   Telephone: 919.755.2158
                                   Ray.Bennett@wbd-us.com

                                   Christian E. Mammen (admitted pro hac vice)
                                   Carrie Richey
                                   WOMBLE BOND DICKINSON (US) LLP
                                   1841 Page Mill Road, Suite 200
                                   Palo Alto, CA 94304
                                   Telephone: (408) 341-3067
                                   Chris.Mammen@wbd-us.com
                                   Telephone: (408) 341-3060
                                   Carrie.Richey@wbd-us.com

                                   Samuel B. Hartzell
                                   Womble Bond Dickinson (US) LLP
                                   555 Fayetteville Street, Suite 1100
                                   Raleigh, NC 27601
                                   919-755-2112
                                   Fax: 919-755-6772
                                   Sam.Hartzell@wbd-us.com

                                   Michael C. Smith
                                   Texas Bar No. 18650410
                                   Siebman, Forrest, Burg & Smith, LLP
                                   113 E. Austin Street
                                   Marshall, Texas 75670
                                   Tel: (903) 938-8900
                                   michaelsmith@siebman.com


                                   Attorneys for SAS Institute Inc.




                                       20
Case 2:18-cv-00295-JRG Document 204 Filed 01/18/20 Page 21 of 23 PageID #: 4038




  Date: January 18, 2020           ___/s/ Bradley W. Caldwell__________________

                                   CALDWELL CASSADY CURRY, P.C.

                                   Bradley W. Caldwell
                                   Texas Bar No. 24040630
                                   Email: bcaldwell@caldwellcc.com
                                   John Austin Curry
                                   Texas Bar No. 24059636
                                   Email: acurry@caldwellcc.com
                                   John F. Summers
                                   Texas State Bar No. 24079417
                                   Email: jsummers@caldwellcc.com
                                   Warren J. McCarty, III
                                   Texas State Bar No. 24107857
                                   Email: wmccarty@caldwellcc.com
                                   Caldwell Cassady Curry P.C.
                                   2101 Cedar Springs Road, Suite 1000
                                   Dallas, Texas 75201
                                   Telephone: (214) 888-4848
                                   Facsimile: (214) 888-4849

                                   ATTORNEYS FOR DEFENDANTS WORLD
                                   PROGRAMMING LIMITED, LUMINEX
                                   SOFTWARE, INC., YUM! BRANDS, INC.,
                                   PIZZA HUT, INC. and SHAW INDUSTRIES
                                   GROUP, INC

                                   WARD, SMITH & HILL, PLLC

                                   T. John “Johnny” Ward Jr.
                                   Texas Bar No. 00794818
                                   jw@wsfirm.com
                                   Claire Henry
                                   Texas Bar No. 24053063
                                   claire@wsfirm.com
                                   Andrea L. Fair
                                   Texas Bar No. 24078488
                                   andrea@wsfirm.com
                                   P.O. Box 1231
                                   Longview, TX 75606
                                   903-757-6400
                                   903-757-2323 (Facsimile)




                                      21
Case 2:18-cv-00295-JRG Document 204 Filed 01/18/20 Page 22 of 23 PageID #: 4039




                                   ATTORNEYS FOR DEFENDANTS WORLD
                                   PROGRAMMING LIMITED

                                   VINSON & ELKINS LLP

                                   Hilary L. Preston
                                   Texas Bar No. 24062946 hpreston@velaw.com
                                   Janice L. Ta
                                   Texas Bar No. 24075138 jta@velaw.com
                                   2801 Via Fortuna, Suite 100 Austin, TX 78701
                                   512-542-8400
                                   512-542-8610 (Facsimile)

                                   Melissa L. James
                                   Texas Bar No. 24074746 mjames@velaw.com
                                   2001 Ross Ave., Suite 3900 Dallas, TX 75201
                                   214-220-7804
                                   214-999-7838 (Facsimile)

                                   ATTORNEYS FOR DEFENDANTS YUM!
                                   BRANDS, INC. AND PIZZA HUT, INC.




                                      22
Case 2:18-cv-00295-JRG Document 204 Filed 01/18/20 Page 23 of 23 PageID #: 4040




                                 CERTIFICATE OF SERVICE

        Pursuant to Fed. R. Civ. P. 5, I certify that on January 17, 2020, a copy of the foregoing

 was served electronically on all counsel of record.




                                                  /s/ Christian E. Mammen




                                                 23
